Cuyahoga County, No. 62714. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Cuyahoga County to *1480certify its record and as a claimed appeal as of right from said court and was considered in a manner prescribed by law. On application of appellee, this cause is hereby dismissed for lack of prosecution pursuant to Section 1, Rule II of the Supreme Court Rules of Practice, effective March 14, 1994.
IT IS FURTHER ORDERED by the court that a copy of this entry be certified to the Clerk of the Court of Appeals for Cuyahoga County for entry.